            Case 3:19-cv-00830-M Document 1-1 Filed 04/03/19                  Page 1 of 1 PageID 8
                                    IPP International U.G. Declaration Exhibit A
                                      File Hashes for IP Address 47.38.224.143

ISP: Spectrum
Physical Location: Fort Worth, TX



Hit Date UTC           File Hash                                            Title
01/20/2019 06:18:46    30512197BA69A068EDE19E894DFD7D16D0175C87             Workout and Stunning Hot Sex

01/05/2019 08:16:28    B4E4A60AE28670A14C66FFC49F274290C581B7B5             Fashion Show Fucking

10/13/2018 04:57:27    2943143109C75EA8F2C9C9BD9519148A84C45D4A             Sexy Surfing Lessons

10/03/2018 07:19:07    D99D462F1894DDD006C5671D95267CDC40C3E154 18 Year Old Models First Time
                                                                Threesome

08/10/2018 05:56:58    692F76BA1E4EA92F039DE041A3475BCAEC92EBAD             Hot Office Sex

08/04/2018 09:02:45    3440A228C53666CC6AB85C62DE8BE3FA15E6B3D6             Young 18 Year Old Couple in Hot
                                                                            Summer Sex

07/29/2018 08:52:51    1302924D1DD71F6446ED4A856AB7F46127F25ED5             Threeway Strip Poker

07/01/2018 06:44:22    E447BD91BC36AD140D5F62DA0163E803E8CC03C0             The Morning After

05/13/2018 05:22:06    BCC6142F2347A53D8491834CCD2AE9C8DF7E816A             A Walk To Remember

04/26/2018 05:22:28    C1543F45AF1BC5A1B4CD9CE49D301B6F8B42D011             In The Mood

03/24/2018 07:55:56    16540A069860446050189D1C8F2DA71FE4787B69             Stripshow Sex

03/17/2018 10:00:46    A7542046BE7B14E4DD794DC9B602B3DBD745F8EC             Everybody Plays Three Ways


Total Statutory Claims Against Defendant: 12




                                                    EXHIBIT A
NTX8
